DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s argument with respect to Ouchi failing to teach wherein the THz beam never enters the environment is not persuasive. Ouchi clearly teaches acquiring information of the inside of an object [0009], imaging an object disposed on an exterior surface of the sensor 2 (Fig. 1A), and/or baggage inspection [0073], each of which require the THz to enter an environment. As such, the rejection is deemed proper and made final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-5 and 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 14, and 18 require a “first opening” and a “second opening” which was not described in the specification. The only description of an opening or aperture is found in paragraphs [0002-0003] of the publication. Furthermore, paragraph [0003] recites “With a THz sensor module, there is no need for an aperture on the consumer electronic device…” which teaches away from the claimed first and second openings.
The remainder of the claims are rejected based on their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 20080116374 A1) in view of Good (US 20120085825 A1) and Schulkin (US 20120273681 A1).
With regards to claim 1, Ouchi discloses a terahertz (THz) detector (Fig. 5) comprising: a THz emitter 50 configured to emit a THz beam into an environment; one or more movable micro-electromechanical system (MEMS) micromirrors 56 [0032]; and one or more MEMS motors or actuators coupled to the one or more MEMS micromirrors, the one or more MEMS motors or actuators configured to move the one or more MEMS micromirrors to change a direction of the THz beam in the environment (paragraph 0032 teaches: a MEMS (micro electro-mechanical systems) mirror that oscillates two-dimensionally may be used as scanning unit for two-dimensionally scanning a terahertz-wave to change the relative positions of the irradiated electromagnetic wave and the object of scanning, which implies a MEMS motor or actuator); and a THz receiver 58 configured to receive a reflection of the THz beam from a reflective object 59 in the environment. Ouchi does not specify the claimed openings, the second receiver, and their specified configurations. However, Good is in the field of laser scanning systems and teaches a single laser source configured to emit a single laser beam that is split by optical means to generate a first and a second laser beam directed along opposing directions and a first and a second receiver configured to receive through respective paths, the first and second laser beams (Fig. 5) [0045-0050]. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Ouchi with the claimed configuration in order to direct a scanning light along a desired path. Schulkin is in the field of Terahertz analysis systems and teaches a housing 136 comprising an opening 109 (Fig. 1) configured to allow a THz beam to be emitted into the environment, and for receiving a reflection of the THz beam from an object in the environment [0064]. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Ouchi with the claimed openings and housing as taught by Schulkin in order to provide a protective environment for the components cited above.
With regards to claims 2 and 3, Ouchi does not teach the claimed MEMS micromirror configuration. Nevertheless, it is noted that such configurations were generally known in the art. Modifying the dimension or curvature of a MEMS micromirror was known in order to improve optical coupling to avoid energy loss and also for providing a desired beam shape/dimension. In view of the recited benefits, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Ouchi with the claimed MEMS micromirror.
With regards to claims 4 and 5, Ouchi does not teach the claimed PCB or semiconductor substrate of an IC or system on chip. However, those skilled in the art appreciate that such a modification was already known. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Ouchi with the claimed configuration in order to provide a more compact device.
With regards to claim 14, Ouchi, in view of Good and Schulkin, teach wherein the first 44 and second 47 beams are emitted on opposing sides in opposing directions (see Good Fig. 5) which suggests the claimed openings.
With regards to claims 15 and 16, Ouchi does not explicitly teach the claimed elements. Nevertheless, those skilled in the art recognize that the claimed THz emitter and beam source were conventionally known. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Ouchi with the claimed elements since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
 With regards to claim 17, Ouchi does not explicitly teach wherein at least one of the one or more MEMs micromirrors is configured to sweep through a specified range of discrete angles, and to lock on an angle where the first or second reflection signal strength is strongest amongst the discrete angles. However, Ouchi does teach wherein the MEMS mirror is configured to oscillate two-dimensionally and may be used as scanning unit for two-dimensionally scanning a terahertz-wave to change the relative positions of the irradiated electromagnetic wave and the object of scanning [0032], said mirror also configured to locate the position of an object to acquire an image of said object [0055]. Since it was already known to specify a range of angles and to lock on an angle having an increased signal strength, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Ouchi with the claimed configuration in order to quickly locate and identify a desired object within a desired field of view.
With regards to claim 18, Ouchi does not teach the claimed mirrors. However, Good teaches it was known to provide a plurality of mirrors so as to split a first beam into a plurality of beams in different directions along a desired field of view (Fig. 5). As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Ouchi with the claimed mirror configuration in view of the recited benefit.
With regards to claim 19, Ouchi discloses the claimed emitter [0050].

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi in view of Good, Schulkin, and Stelzer (US 20200403626 A1).
With regards to claims 20-22, Ouchi does not specify the claimed MEMS micromirror. However, Stelzer teaches a laser scanning device and explains wherein the claimed MEMS mirror was already known [0047]. Substituting the mirror taught by Ouchi with the claimed mirror taught by Stelzer would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884